By the Court. —
McDonald, J.
delivering the opinion.
The complainant and his wife, Ann E. Foster, were appointed guardians of the persons of Pleasant N. Vickers, James M. Vickers, and Henrietta E. Vickers, by the county Court of Harrison county, Texas, and William Foster was appointed by the same Court, at the same time, guardian of their estate, with power and authority to demand and receive from the person having charge of their deceased fa*491íher’s estate, in Georgia, the sum of ten thousand dollars, to be, by him retained, for their proper maintenance, and education. William Foster instituted this suit for the purpose of .having an. enquiry made into the value of the estate of his tprds, and account taken of the moneys expended by him, in their maintenance and education, and having a sum sufficient for their future support and education paid to him.
The defendant demurred to the hill for the want of equity: because the complainant has a common law remedy, and because he was not legally appointed guardian.
These children are entitled toasupportand education from their deceased father’s estate, and a Court of Chancery is the. appropriate tribunal to hear their application, and determisus what is right and proper for them, as well as to examine into the charges exhibited by their guardian against them. A Court of Chancery alone can decree to them an annual or semi-annual allowance, in a manner to protect them from imposition on the one hand, and on the other to secure to them the means of future support, maintenance and education, suitable to their circumstances. According to the bUf, tjiey are out of the jurisdiction where their property is, and i£niay be indispensible to their future training and maintenance, that the Court or a Master should report what is fit and proper for them, as an allowance; and that the defendant should be required to deposit in Court the amount, at such timos as the Court may direct, for the use of the wards of complainant. The common law Courts afford no adequate remedy in such cases. The last ground taken in th® demurrer, was abandoned by plaintiff in error.
Judgment affirmed.